Citation Nr: 0316280	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for gastritis. 

3.  Entitlement to service connection for a psychiatric 
disorder to include depression and schizophrenia.   

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for ulcers. 



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1976.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, Massachusetts.      

In February 2001, this matter was remanded to the RO for 
additional development. 

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In June 2002, the Board developed the issue on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  The veteran's 
April 1973 service entrance examination was obtained.   

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

In the present case, the Board obtained copies of the 
veteran's April 1973 entrance examination.  This evidence is 
duplicative of the evidence of record and this evidence was 
already considered by the RO.  Furthermore, the veteran was 
notified that the Board obtained duplicate service medical 
records.  Thus, a remand to the RO for consideration of 
evidence pursuant to 38 U.S.C. § 7104(a) and Disabled 
American Veterans, supra, is not warranted because new 
evidence was not obtained.  


FINDINGS OF FACT

1.  A low back disorder was not manifested in service or 
within one year from service separation, and is not related 
to the veteran's period of service.  

2.  Gastritis was not manifested in service and is not 
related to the veteran's period of service.   

3.  A psychiatric disorder to include depression and 
schizophrenia, was not manifested in service or within one 
year from service separation, and is not related to the 
veteran's period of service.  

4.  In an October 1981 rating decision, the RO denied 
entitlement to service connection for peptic ulcers.        

5.  The evidence added to the record since the October 1981 
rating decision is cumulative, and when it is considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claims of service 
connection for ulcers.   


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active duty, nor may the veteran's low back disorder be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A psychiatric disorder was not incurred in or aggravated 
by active duty, nor may the veteran's psychiatric disorder be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

4.  Evidence added to the record since the October 1981 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for ulcers is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claims, and that the requirements of the VCAA 
have in effect been satisfied.

Complete copies of the veteran's service medical records are 
not associated with the claims folder.  The only medical 
record from service that is associated with the claims file 
is the veteran's entrance examination report dated in April 
1973.  The RO made two attempts to obtain the veteran's 
service medical records.  In September 1981, the National 
Personnel Records Center (NPRC) informed the RO that an 
extensive search failed to locate the veteran's complete 
service medical records and all available medical records 
were sent to the RO.  In June 2002, the VA made another 
request for complete copies of the veteran's service medical 
records.  In October 2002, the NPRC mailed all available 
records, which were duplicative of the service medical 
records already associated with the claims file.  The Board 
finds that any further efforts on the part of the RO to 
obtain the veteran's service medical records would be futile.  

In October 1981, December 1998, August 1999, and July 2001, 
the RO informed the veteran that all of their attempts to 
secure complete copies of his service medical records were 
unsuccessful and that they only obtained his entrance 
examination report.  The RO asked the veteran to submit 
medical evidence of treatment of his claimed disorders.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request. 

The Board finds that the RO complied with the requirements of 
Hayre by making a supplemental request for the service 
medical records.  The Board also finds that the RO complied 
with the provisions of the Veterans Claims Assistance Act of 
2000 because the RO made attempts to obtain the service 
medical records until it was determined that additional 
attempts would be futile and the records no longer existed.  
The RO also notified the veteran that they were unable to 
obtain copies of the service medical records.  The Board also 
notes that the veteran has submitted lay evidence to 
establish the occurrence of the claimed low back disorder.     

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.  
Private medical records from C.F. Physicians, C.M. Hospital, 
O.M. Hospital and H. Family Care were obtained and associated 
with the claims folder.  The veteran identified treatment at 
VA medical facilities in Asheville and Fayetteville, North 
Carolina, and such records were obtained.  VA did not conduct 
an examination to determine the etiology of the claimed 
disorders.  The duty to assist does not require such an 
examination, because, as will be shown below, the information 
and evidence of record does not indicate that the current 
disorders may be associated with any established disease or 
injury or event during service.  See 38 C.F.R. § 3.159(c)(4) 
(2002).

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claims.  In letters dated in March 1998, April 1998, and 
March 2001, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  The letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or a psychosis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

New and Material evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Line of duty - willful misconduct 

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  With respect to alcohol abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGCPREC 2-98 (February 10, 1998); see also VAOPGCPREC 
7- 99 (June 9, 1999).  The Board is bound by precedent 
opinions of the VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c). 

The U. S. Court of Appeals for the Federal Circuit Court held 
that 38 U.S.C.A. § 1110, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

As discussed above, most of the veteran's service medical 
records are unavailable and are considered lost.  Copies of 
the veteran's entrance examination report dated in April 1973 
are associated with the record.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Entitlement to service connection for a low back disorder

The veteran contends that his current low back disorder was 
incurred during his period of service.  

There is current evidence of a low back disorder.  Treatment 
records from the C.M. Hospital dated in May 1996 reflect a 
diagnosis of degenerative joint disease of the back.  A 
January 1999 X-ray examination report revealed minimal 
anterolisthesis at L4 on L5.  Treatment records from the H. 
Family Care dated from January 1999 to May 1999 show that the 
veteran had complaints of low back pain.  A May 1999 
treatment record indicates that the veteran had low back pain 
with left sciatica.  A May 2000 treatment record reflects a 
diagnosis of chronic low back pain.  

The available service medical records show that upon entrance 
examination in April 1973, examination of the veteran's spine 
was normal.  The veteran has submitted lay statements in 
support of his contention that the low back disorder was 
incurred in service.  In a January 1999 statement, the 
veteran indicated that he was driving to Camp Jordan in 1975.  
The veteran indicated that he was traveling in a truck on the 
boulevard and he made a left turn and the load he was 
carrying shifted and fell onto the boulevard in traffic.  The 
veteran indicated that he reloaded the truck himself.  The 
veteran indicated that the next day, he was treated for a 
back disorder and was put on bed rest for three or four days.  
The veteran also submitted statements by his family members 
and acquaintances in support of his claim.  In one such 
statement, the veteran's mother indicated that the veteran 
had injured his back in service when the truck he was driving 
turned over.  The veteran's mother indicated that the veteran 
hurt his back and he complained about it since 1976 and she 
has taken the veteran to the doctor quite often.  In another 
statement, J.H., an acquaintance of the veteran's, stated 
that in 1976, the veteran turned over a tractor trailer truck 
loaded with tile and he injured his back and had to be 
hospitalized.  In another statement, Reverend F.R. stated 
that he had been in contact with the veteran for over 25 
years and he knew the veteran when he was injured in service.  
The Reverend stated that the veteran was delivering a load of 
tile and the truck turned over, and the veteran injured his 
back.   

The Board points out that even if it concedes that the 
veteran was in a truck accident in service and he injured his 
back in the accident in service, there is no medical evidence 
of record which establishes that the veteran has a residual 
disorder due to such injury.  The veteran's own implied 
assertions and the assertions of his acquaintances that he 
incurred a low back disorder in service are afforded no 
probative weight in the absence of evidence that the veteran 
and his acquaintances have the expertise to render opinions 
about medical matters.  Although the veteran and other lay 
persons are competent to testify as to the veteran's in-
service symptoms and are competent to testify as to whether 
the veteran was in a motor vehicle accident, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The evidence does not reflect that the veteran or 
his acquaintances possess medical knowledge which would 
render their opinions as to etiology and a medical diagnosis 
competent. 

Review of the record shows that medical evidence of record 
dated four years after the veteran's separation from service 
shows that the veteran's back was normal.  A September 1981 
VA examination report indicates that examination of the 
musculoskeletal system was normal.  The veteran had no 
complaints of low back pain and he did not report having a 
low back injury.  

Review of the record shows that there is no evidence of a low 
back disorder until 1996, twenty years after service 
separation.  Treatment records from the C.M. Hospital dated 
in May 1996 reflect a diagnosis of degenerative joint disease 
of the back.  A January 1999 X-ray examination report 
revealed minimal anterolisthesis at L4 on L5.  Treatment 
records from the H. Family Care dated from January 1999 to 
May 1999 show that the veteran had complaints of low back 
pain.  A May 1999 treatment record indicates that the veteran 
had low back pain with left sciatica.  A May 2000 treatment 
record reflects a diagnosis of chronic low back pain.     

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted competent 
evidence of a connection between the veteran's service and 
his current back disorder.  As noted above, the veteran's 
back disorder first manifested in the 1990's, almost 20 years 
after service separation.  

There is no competent evidence of a manifestation of 
degenerative joint disease to a compensable degree within one 
year from service separation.  As noted above, degenerative 
joint disease was diagnosed in May 1996, almost 20 years 
after service separation.  Thus, service connection for a 
degenerative joint disease of the lumbar spine on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

Thus, the Board finds that service connection for a low back 
disorder is not warranted, because there is no competent 
evidence of a manifestation of degenerative joint disease of 
the lumbar spine to a compensable degree within one year from 
service separation, such as to support a presumption of 
service incurrence, and there is no competent evidence of a 
relationship between the current low back disorder and 
service, and because there is positive evidence that the 
current low back disorder first manifested years after 
service.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for a low back disorder.  The claim is therefore 
denied.  VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to service connection for gastritis

The veteran contends that his gastritis was incurred during 
his period of service.  There is current evidence of 
gastritis.  VA hospital records dated in 1997 and 1998 
reflect a diagnosis of gastritis.  

The available service medical records show that upon entrance 
examination in April 1973, examination of the veteran's 
abdomen was normal.  The veteran separated from service in 
April 1976.  Review of the record shows that the veteran was 
hospitalized in August 1981 to September 1981 and was treated 
for acute pancreatitis secondary to alcohol abuse.  The 
veteran entered a detoxification program.  The hospital 
records show that the veteran had some gastritis.  He was 
treated with antacids and was discharged.  A January 1993 
treatment record reflects a diagnosis of alcohol-induced 
gastritis.  VA hospital records dated in May 1987, June 1996 
and dated from April 1997 to May 1997 reflect a diagnosis of 
alcoholic gastritis.  VA hospital records dated in November 
1997 reflect a diagnosis of gastritis.  VA hospital records 
dated in February 1998 show that the diagnosis was gastritis 
may be secondary to alcohol.  The diagnosis also included 
alcohol abuse, chronic and continuous.  

In Boyer; supra, the Federal Circuit indicated that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  In the present case, the veteran has not 
submitted competent evidence of a connection between the 
veteran's service and his current gastritis.  As noted above, 
the veteran's gastritis first manifested in 1981, almost 4 
years after service separation.  

Furthermore, the Board finds that there is evidence that the 
veteran's gastritis is due to the veteran's alcoholism.  The 
law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.301(a); VAOPGCPREC 7-99.  Thus, even assuming that 
the veteran's alcoholism began in service, service connection 
for the gastritis on this basis is precluded by law. 

Thus, the Board finds that service connection for gastritis 
is not warranted, because there is no competent evidence of a 
relationship between the current gastritis and service, and 
because there is positive evidence that the gastritis first 
manifested years after service and it caused by the veteran's 
alcoholism.  The Board concludes that the preponderance of 
the evidence of record is against the veteran's claim for 
service connection for gastritis.  The claim is therefore 
denied.  VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to service connection for a psychiatric disorder 
to include depression and schizophrenia

The veteran contends that he incurred a psychiatric 
disability in service.  There is current evidence of a 
psychiatric disorder.  C.M. Hospital records dated in January 
1993 reflect a diagnosis of depression.  VA hospital records 
dated in November 1997 indicate that the veteran had 
depression.  VA hospital records dated in February 1998 
indicate that the veteran had a history of depression.  The 
discharge diagnosis was, in pertinent part, alcohol abuse and 
questionable history of mild schizophrenia versus alcohol-
related history of hallucinations.  Private treatment records 
dated in April 1999 note that the physician suspected that 
the veteran was having a major depressive episode.  An August 
2000 treatment record indicates that the veteran had a 
history of dysthymic disorder.   

The available service medical records show that upon entrance 
examination in April 1973, psychiatric examination was 
normal.  Review of the record shows that upon VA examination 
in September 1981, psychiatric examination was normal.  There 
is no evidence of a psychiatric disorder until 1993, almost 
17 years after service separation.    

In Boyer; supra, the Federal Circuit indicated that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  In the present case, the veteran has not 
submitted competent evidence of a connection between the 
veteran's service and his current psychiatric disorder.  

There is no competent evidence of a manifestation of a 
psychiatric disorder to a compensable degree within one year 
from service separation.  As noted above, the record shows 
that the veteran's psychiatric disorder first manifested 17 
years after service separation.  Thus, service connection for 
a psychiatric disorder on a presumptive basis is not 
warranted.  See 38 C.F.R. § 3.307, 3.309.

Thus, the Board finds that service connection for a 
psychiatric disorder is not warranted, because there is no 
competent evidence of a relationship between the current 
psychiatric disorder and service, and because there is 
positive evidence that the psychiatric disorder first 
manifested years after service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a psychiatric 
disorder.  The claim is therefore denied.  VCAA; Gilbert, 
1 Vet. App. 49.

Whether new and material evidence was submitted to reopen the 
claim for service connection for ulcers

In an October 1981 rating decision, the RO denied entitlement 
to service connection for peptic ulcers on the basis that the 
record contained no evidence of a peptic ulcer proximate to 
the time of the veteran's service.  The evidence which was 
part of the record at the time of the October 1981 rating 
decision included the veteran's service entrance examination, 
a VA examination report dated in September 1981, and VA 
hospital records dated August 1981 to September 1981.  The 
veteran was notified of this determination in December 1981 
and he did not file a timely appeal.  This decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

The evidence submitted since the October 1981 rating decision 
includes VA treatment records from the Asheville VA medical 
center dated from 1996 to 2001; VA treatment records from the 
Fayetteville hospital dated in 1981 and 1987; treatment 
records from the C.F. Physicians dated in 1998 and 2000; 
treatment records from the C.M. Hospital dated from 1992 to 
2000; three lay statements; hospital records from O.M. 
Hospital dated in May 1987; and copies of the veteran's 
service entrance examination dated in April 1973.   

The Board finds that the veteran has not submitted new and 
material evidence which is sufficient to reopen his claim of 
entitlement to service connection for peptic ulcer.  The 
evidence submitted by the veteran can not be considered new 
or material.  

The service entrance examination dated in April 1973 was part 
of the record at the time of the October 1981 rating 
decision.  Thus, this evidence is redundant and cumulative, 
and cannot be considered to be new.   

The lay statements can be considered to be new since they 
were not part of the record at the time of the October 1981 
rating decision.  However, these statements can not be 
considered to be material since the statements do not contain 
any information which is pertinent to the claim for service 
connection for ulcers.  

O.M. Hospital records dated in May 1987 indicate that the 
veteran had a bleeding ulcer.  A January 1993 medical record 
from the C.M. Hospital indicates that the veteran had 
probable peptic ulcer disease.  A January 1993 report of an 
upper gastrointestinal series indicates that there were 
prominent mucosal folds in the distal antrum which were 
likely a manifestation of healed ulcer disease with residual 
scarring.  This medical evidence shows that the veteran 
currently has ulcer disease.  The evidence at the time of the 
October 1981 rating decision already established that the 
veteran had current ulcer disease.  Thus, this additional 
evidence is cumulative and redundant.  The Board also points 
out that this additional evidence does not bear directly and 
substantially upon the specific matter under consideration 
which is whether the veteran's current ulcer disease was 
incurred in service or is related to service.  This medical 
evidence does not medically relate the veteran's current 
ulcer disease to service.  

The other medical evidence submitted by the veteran and 
associated with the claims folder can be considered to be new 
since this evidence was not part of the record at the time of 
the October 1981 rating decision.  However, this medical 
evidence can not be considered to be material since the 
medical records and reports do not contain any information 
which is pertinent to the claim for service connection for 
ulcers.  This medical evidence shows treatment for other 
unrelated disorders.  

In summary, the Board finds that the evidence submitted since 
the October 1981 rating decision is not new and material as 
it is cumulative, does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the claim is not reopened.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder is denied.

Service connection for gastritis is denied.

Service connection for a psychiatric disorder to include 
depression and schizophrenia is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for ulcers, and the 
appeal is denied.  


	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


